Exhibit 10.1

 

AMERICAN VANGUARD CORPORATION

 

DESCRIPTION OF COMPENSATORY ARRANGEMENTS

APPLICABLE TO NON-EMPLOYEE DIRECTORS FOR 2005

 

American Vanguard Corporation (the “Company”) has the below compensatory
arrangements with the non-employee members of its Board of Directors:

 

Cash Compensation:

 

Effective as of January 1, 2005, each non-employee director of the Board of
Directors is entitled to receive cash compensation for his or her services on
the Board of Directors as follows:

 

•   Quarterly retainer fee of $5,000 for services on the Board of Directors.

 

•   Quarterly retainer fee of $2,500 for service as chairperson of the Audit
Committee.

 

•   Quarterly retainer fee of $1,250 for service as chairperson of the
Compensation Committee or the Nominating and Corporate Governance Committee.

 

•   Attendance fee of $2,500 per meeting of the Board of Directors.

 

•   Attendance fee of $1,000 per meeting of the committees of the Board of
Directors, except that the Audit Committee chairperson will receive an
attendance fee of $1,500 per Audit Committee meeting.

 

•   Per diem fee of $2,000 for special assignments as determined from time to
time by the Board of Directors.

 

Stock Awards:

 

In accordance with the terms and conditions of the Company’s Amended and
Restated 1994 Stock Incentive Plan, as amended through May 12, 2005 (the
“Plan”), each non-employee director of the Board of Directors is entitled to
receive awards of Restricted Stock or Restricted Stock Units (as each term is
defined in the Plan) of the Company’s Common Stock, par value $.10 (“Common
Stock”), as follows:

 

•   In connection with each non-employee director’s election or re-election to
the Board of Directors, such director is entitled to receive an award that
equals $50,000 (the “Stock Award”).

 

•   If a person is appointed to the Board of Directors for any partial year (for
example, due to a vacancy on the Board of Directors), such director will receive
a pro rata portion of the Stock Award as determined by the Compensation
Committee or the Board of Directors.

 

•   Each Stock Award will be calculated based on the closing price of the Common
Stock, as reported on the American Stock Exchange or other national exchange on
which the Common Stock is traded. No fractional share of any Stock Award will be
issued; the value of such fractional share will be paid in cash.

 

•   Each Stock Award will vest immediately in full upon grant.